                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ZAVODNICK, ZAVODNICK, AND                                       CIVIL ACTION
 LASKY, LLC et al.,
           Plaintiffs                                            N0.17-4762

                   v.

 NATIONAL LIABILITY & FIRE
 INSURANCE COMPANY
           Defendant

                                             ORDER

        AND NOW, this 1st day of March 2019, upon consideration of:
        1. the motion for summary judgment filed by Plaintiffs Zavodnick, Zavodnick, & Lasky,
             LLC and Todd Lasky ("Plaintiffs"), [ECF 21], the response in opposition thereto filed
             by Defendant National Liability & Fire Insurance Company ("Defendant"), [ECF 25],
             and
        2.   the motion for summary judgment filed by Defendant, [ECF 22], and the response in
             opposition thereto filed by Plaintiffs, [ECF 26],
 it is hereby ORDERED that, for the reasons set forth in the accompanying Memorandum
 Opinion, Defendant's motion for summary judgment, [ECF 22], is GRANTED, and Plaintiffs'
 motion for summary judgment, [ECF 21], is DENIED.                It is further ORDERED that
 JUDGMENT is entered in favor of Defendant National Liability & Fire Insurance Company and
 against Plaintiffs Zavodnick, Zavodnick, & Lasky, LLC and Todd Lasky.
       Consequently, it is declared that Defendant is not obligated to provide defense and/or
indemnity insurance coverage to Plaintiffs under the National Lawyers Professional Liability
insurance policy number 73LPL105558, with respect to the claims asserted against Plaintiffs in
the action captioned Kenneth E. Ayers and Pamela Ayers v. Todd A. Lasky, Esquire, et al., Case
No. 170602171, in the Court of Common Pleas of Philadelphia County, Pennsylvania.
                                              BY THE COURT:

                                              Isl Nitza I Quinones Alejandro
                                              NITZA I. QUINONES ALEJANDRO
                                              Judge, United States District Court
